243 F.2d 98
Vicente GARCIA, Appellant,v.UNITED STATES of America, Appellee.
No. 16348.
United States Court of Appeals Fifth Circuit.
April 9, 1957.

Vicente Garcia, in pro. per.
Brian S. Odem, Asst. U.S. Atty., Brownsville, Tex., Malcolm R. Wilkey, U.S. Atty., Houston, Tex., for appellee.
Before HUTCHESON, Chief Judge, and BORAH and TUTTLE, Circuit Judges.
PER CURIAM.


1
Claiming that a sentence of two years to run consecutively with a sentence defendant was serving was, because of the provisions of Section 3568, Title 18 U.S.C., beyond the power of the court to impose, appellant filed a motion, pursuant to Section 2255, Title 28 U.S.C., to vacate and set it aside.


2
The district judge, in an unreported opinion giving the correct reasons for his action and citing in support Dockery v. Hiatt, 5 Cir., 197 F.2d 333 and Hiatt v. Ellis, 5 Cir., 192 F.2d 119, denied his motion, and this appeal followed.


3
For the reasons given and upon the authorities cited by the district judge, the judgment appealed from is Affirmed.